DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Amendments filed on 04/08/2022
This action is made Final.
Claims 1-20 are pending claims.
Applicants amended claims 1 and 9.
Applicants added claims 21 and 22.
Applicants canceled claims 2 and 10. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over dePaz et al., US PG PUB# 2019/0356949 A1 (hereinafter dePaz) in view of Tusch, US PG PUB# 2018/0018508 A1 (hereinafter Tusch).
As for independent claim 1:
dePaz shows a text description generating method, comprising: 
obtaining a video content (0004, 0005, dePaz shows displaying video content);
performing a text recognition according to the video content to obtain first text information, and displaying the first text information (0040, 0048, dePaz shows text recognition and display text on a display screen),
dePaz shows wherein the performing the text recognition according to the video content to obtain the first text information comprises: performing an image recognition according to the video content to obtain an image content; and obtaining a first text description information by matching the image content with a preset model (dePaz shows image recognition to the video content and text description of the content in 0040, 0048). While dePaz shows performing text recognition to the video content, dePaz does not shows wherein the preset model is a model obtained through training according to pre-collected pictures and corresponding text descriptions. In the same field of endeavor Tusch teaches wherein the preset model is a model obtained through training according to pre-collected pictures and corresponding text descriptions in 0259, 0286-0288. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of dePaz to incorporate the teaching of Tusch, thus allow the system to incorporate deep learning along with training the system with a plurality of images (Tusch, 0286-0288).
As for dependent claim 3:dePaz -Tusch suggests the method according to claim 1, wherein the performing the text recognition according to the video content to obtain the first text information comprises: performing a voice recognition according to the video content to obtain an audio information; and determining a second text description information according to the audio information (dePaz, 0040, 0048, see natural language processing in 0036, 0052).As for dependent claim 4:dePaz -Tusch suggests the method according to claim 1, further comprises: matching the first text information with information in a knowledge base to obtain a first target text description information, wherein the information in the knowledge base comprises a recommended text description information related to the text information; and displaying the first target text description information; or matching the second text information with information in a knowledge base to obtain a second target text description information, wherein the information in the knowledge base comprises a recommended text description information related to the text information; and displaying the second target text description information (dePaz, 0004-0005, 0047-0053. dePaz shows obtaining text description and matching information in knowledge base. Tusch shows deep learning model and training in 0286-0288).As for dependent claim 5:dePaz -Tusch suggests the method according to claim 1, wherein the first text information is a title, text description information or topic recommendation of the video content, or the second text information is a title, text description information or topic recommendation of the video content (dePaz, 0052-0053).As for dependent claim 6:dePaz -Tusch suggests the method according to claim 1, wherein the first text information comprises at least one of the first text description information and the second text description information; wherein the first text description information is information obtained according to an image content recognition, and the second text description information is information obtained according to a voice recognition (dePaz, 0039-0042, Tusch, 0286-0288. See natural language processing in dePaz 0036, 0052).As for dependent claim 7:dePaz -Rathod suggests the method according to claim 1, wherein the obtaining the video content comprises: obtaining the video content and displaying the video content on a first interface; and the displaying the first text information comprises: displaying the first text information on the first interface; or displaying the first text information on a second interface; or displaying the first text information on the first interface and the second interface; wherein the first interface is an interface for displaying the video content, and the second interface is an interface for displaying text information to be input (dePaz, 0047-0052).As for dependent claim 8:dePaz-Rathod suggests the method according to claim 1, wherein the obtaining the video content comprises: obtaining the video content and displaying the video content on a first interface; and the displaying the second text information comprises: displaying the first text information on a second interface; or displaying the second text information on the first interface and the second interface; wherein the first interface is an interface for displaying the video content, and the second interface is an interface for displaying text information to be input (dePaz, 0004, 0005, 0049-0053).
As for independent claim 9:Claim 9 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claims 11-17:Claims 11-17 contain substantial subject matter as claimed in claims 3-8 and are respectfully rejected along the same rationale.
As for claims 18-20:Claims 18-20 contain substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claim 21:
dePaz-Rathod suggests the method according to claim 1, further comprises: generating second text information in response to user input operation on the video content, and displaying the second text information (dePaz, 0040, 0048),
As for dependent claim 22:
Depaz-Rathod suggests the device according to claim 9, wherein the processor is further configured to
execute the instructions to generate a second text information in response to user input operation
on the video content; and display the second text information (Depaz, 0040, 0048).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Response to Arguments
Applicant's arguments filed April 8th, 2022 have been fully considered but they are not persuasive.  The Office refers applicants to MPEP 2123 and the last Office Action mailed on 12/22/2021 Pgs. 5-6, where the Office Action states the entire reference is cited and specific cited sections of the reference are not limiting in any way.  Any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Reference is made to MPEP 2144.01 - Implicit Disclosure
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
As for 35 USC 103 rejection:
As for independent claim 1.
Applicants assert dePaz fails to disclose performing the text recognition according to the video content to obtain the first text information comprises: performing an image recognition according to the video content to obtain an image content; and obtaining a first text description information by matching the image content with a preset model, wherein the preset model is a model obtained through training according to pre-collected pictures and corresponding text descriptions (Applicant’s Remarks, Pg. 10).
The Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	It is noted the limitations argued by the Applicants above were not presented in independent claim 1 of the last Office Action. Applicants amended claim 1 and it is noted that the dePaz and Tusch suggest and show all the limitations in independent claim 1. dePaz shows performing the text recognition according to the video content to obtain the first text information comprises: performing an image recognition according to the video content to obtain an image content; and obtaining a first text description information by matching the image content with a preset model, wherein the preset model is a model obtained through training according to pre-collected pictures and corresponding text descriptions in 0040, 0048. In the cited section dePaz shows text recognition and display text on a display screen and also image recognition to the video content and text description of the content. See Figure 3B where dePaz shows text description of the video content. Accordingly, dePaz and Tusch suggest all the limitations in independent claim 1. Thus independent claim 1 is not in condition for an allowance at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/

Primary Examiner, Art Unit 2175